Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 27, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00224-CV
____________
 
KELLIWOOD FUND, INC., Appellant
 
V.
 
MICHELE L. LIGHTFIELD, Appellee
 

 
On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 09-DCV-173074
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed February 4, 2010.  On January 18, 2011, appellant
filed a motion to dismiss the appeal because it no longer desires to pursue the
appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Seymore, and
McCally